 
Exhibit 10.1
 
EXECUTION VERSION




AMENDMENT NO. 3 TO SENIOR SUBORDINATED LOAN AGREEMENT
THIS AMENDMENT NO. 3 dated as of December 31, 2012 (this "Amendment No. 3") to
that certain Senior Subordinated Loan Agreement referred to below is entered
into by and among Dynamics Research Corporation, a Massachusetts corporation
(the "Borrower"), the Guarantors, Ares Mezzanine Partners, L.P. (the "Lead
Investor") and each of the other Lenders from time to time party thereto.
STATEMENT OF PURPOSE
The Borrower is a party to that certain Senior Subordinated Loan Agreement,
dated as of June 30, 2011, by and among the Borrower, each financial institution
party thereto as a lender (collectively, the "Lenders" and, each individually, a
"Lender") and the Lead Investor (as amended by that certain Amendment No. 1 to
Senior Subordinated Loan Agreement, dated June 29, 2012, that certain Amendment
No. 2 to Senior Subordinated Loan Agreement, dated August 8, 2012, and as
otherwise further amended, restated, supplemented or modified to date, the "Loan
Agreement").
The Borrower now requests that the Loan Agreement be amended in order to grant
certain accommodations to and for the benefit of the Borrower, all as more
particularly described herein.
Subject to the terms and conditions of this Amendment No. 3, the Required
Lenders have agreed to grant such requests of the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
SECTION 1.                          Capitalized Terms.  All capitalized
undefined terms used in this Amendment No. 3 (including, without limitation, in
the Statement of Purpose hereto) shall have the meanings assigned thereto in the
Loan Agreement.  This Amendment No. 3 shall be a "Loan Document" for all
purposes of the Loan Agreement and the other Loan Documents.
SECTION 2.                          Amendments.  The parties hereto hereby agree
that as of the Amendment No. 3 Effective Date (as defined below):
(a)            Section 1.01 of the Loan Agreement is hereby amended by adding
the following defined term in its appropriate alphabetical order:
""Amendment No. 3 Effective Date" means the date on which all of the conditions
precedent to the Amendment No. 3 to Senior Subordinated Loan Agreement, dated as
of December 31, 2012, among the Borrower, the Lead Investor and the other
Lenders party thereto, are satisfied or waived."
(b)            Section 1.01 of the Loan Agreement is hereby amended by deleting
the definition of "Consolidated Interest Expense" in its entirety and replacing
it with the following:
""Consolidated Interest Expense" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum, in each case determined in
accordance with GAAP and without duplication, of interest expense (including,
without limitation, interest expense
1

--------------------------------------------------------------------------------




attributable to Capital Leases, all net payment obligations pursuant to Swap
Contracts, any Make-Whole Premium or other premiums paid or payable in
connection with the repayment of the Loans pursuant to a Junior Payment (as
defined in the Senior Credit Agreement as in effect on the Amendment No. 3
Effective Date) and any write offs of any deferred financing fees, costs and
expense which the Borrower may incur in connection with the repayment of the
Loans pursuant to a Junior Payment) for such period."
(c)            Clause (i) of subsection (a) of Section 2.05 of the Loan
Agreement is hereby amended and restated in its entirety as follows:
"(i)            After the Closing Date but on or before the second anniversary
of the Closing Date, the Loans may not be redeemed or prepaid; provided,
however, that upon the occurrence of a Mandatory Prepayment Event on or before
the second anniversary of the Closing Date, the Borrower may prepay the entire
principal amount of the Loans at the prepayment price set forth in clause (iv)
below with respect to prepayments made on or before the second anniversary of
the Closing Date; provided further that notwithstanding the foregoing, the
Borrower may prepay the Loans in a principal amount not to exceed $15,000,000 on
the Amendment No. 3 Effective Date at the prepayment price (expressed as a
percentage of the principal amount of the Loans being prepaid) of 111.5% plus
accrued and unpaid interest on the principal amount being prepaid to the
prepayment date."
(d)            The first sentence of clause (iii) of subsection (a) of Section
2.05 of the Loan Agreement is hereby amended by inserting the following words
immediately after the reference to Section 2.05(a) contained therein:
"(other than any prepayment on the Amendment No. 3 Effective Date)".
(e)            Clause (iv) of subsection (a) of Section 2.05 of the Loan
Agreement is hereby amended by inserting the following words immediately after
the reference to Section 2.05(a) contained therein:
"(other than any prepayment on the Amendment No. 3 Effective Date)".
(f)            Subsections (b) and (c) of Section 7.11 of the Loan Agreement are
hereby amended and restated in their entirety as follows:
"(b)            Consolidated Senior Leverage Ratio.  Permit the Consolidated
Senior Leverage Ratio as of the last day of any fiscal quarter of the Borrower
ending during the periods specified below to be greater than the ratio set forth
below opposite such period:
2

--------------------------------------------------------------------------------




Four Fiscal Quarters Ending
Maximum
Consolidated Senior
Leverage Ratio
Closing Date through June 29, 2012
4.00 to 1.00
June 30, 2012 through September 29, 2014
3.50 to 1.00
September 30, 2014 through September 29, 2015
2.75 to 1.00
September 30, 2015 and each fiscal quarter thereafter
2.50 to 1.00



(c)            Consolidated Fixed Charge Coverage Ratio.  Permit the
Consolidated Fixed Charge Coverage Ratio as of the last day of any fiscal
quarter of the Borrower ending during the periods specified below to be less
than the ratio set forth below opposite such period:
Four Fiscal Quarters Ending
Minimum Consolidated Fixed Charge Coverage
 Ratio
Closing Date through December 30, 2012
1.10 to 1.00
 
December 31, 2012 through March 30, 2015
1.05 to 1.00
 
March 31, 2015 and each fiscal quarter thereafter
1.10 to 1.00
 



SECTION 3.                          Conditions Precedent to Effectiveness.
(a)            This Amendment No. 3 shall be effective on December 31, 2012
 (such date, the "Amendment No. 3 Effective Date") upon the satisfaction of each
of the following conditions:
(i)            Executed Amendment. The Lead Investor shall have received
counterparts of this Amendment No. 3 executed by the Borrower, the Guarantors
and the Required Lenders.
(ii)            Amendment to Senior Credit Agreement.  Contemporaneously with
the effectiveness of this Amendment No. 3, the Borrower, the Guarantors, the
Senior Agent, and the Senior Lenders shall have entered into an amendment to the
Senior Credit Agreement in form and substance satisfactory to the Lead Investor.
(iii)            Amendment to Subordination Agreement.  Contemporaneously with
the effectiveness of this Amendment No. 3, the Loan Parties, the Lenders and the
Senior Agent shall have entered into an amendment to the Subordination Agreement
on terms in form and substance satisfactory to the Lead Investor.
3

--------------------------------------------------------------------------------




(iv)            Other Closing Documents.  The Lead Investor shall have received
such other instruments, documents and certificates as the Lead Investor shall
reasonably request in connection with the execution of this Amendment No. 3.
(v)            Amendment Fee.  The Borrower shall have paid to each Lender that
executes and delivers this Amendment No. 3 on or prior to 5:00 p.m. (Eastern
time) on December 31, 2012, an amendment fee in an aggregate amount equal to
0.25% times the aggregate outstanding principal amount of the Loans (determined
as of the date hereof after giving effect to the prepayment of the Loans on the
date hereof as set forth in clause (vii) below).
(vi)            Payment of Fees and Expenses.  The Borrower shall have paid all
out-of-pocket expenses incurred by the Lead Investor (including the fees,
charges and disbursements of counsel for the Lead Investor) with respect to this
Amendment No. 3.
(vii)            Prepayment of Loans.  Concurrently with the effectiveness of
this Amendment No 3 Borrower shall have initiated prepayment, in immediately
available funds, of at least $13,000,000 in principal amount of the Loans at the
price set forth in Section 2.05(a)(i) of the Loan Agreement, together with all
accrued and unpaid interest on the principal amount being prepaid, it being
understood that receipt of such prepayment and other amounts may be immediately
following such effectiveness.


(b)              For purposes of determining compliance with the conditions
specified in this Section 3, each Lender that has signed this Amendment No. 3
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Lead Investor
shall have received notice from such Lender prior to the date hereof specifying
its objection thereto.
SECTION 4.                          Effect of the Agreement.  Except as
expressly provided herein, the Loan Agreement and the other Loan Documents shall
remain unmodified and in full force and effect.  Except as expressly set forth
herein, this Amendment No. 3 shall not be deemed (a) to be a waiver of, or
consent to, a modification or amendment of, any other term or condition of the
Loan Agreement or any other Loan Document, (b) to prejudice any other right or
rights which the Lenders may now have or may have in the future under or in
connection with the Loan Agreement or the other Loan Documents or any of the
instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or otherwise modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower or any other Person with respect to
any waiver, amendment, modification or any other change to the Loan Agreement or
the Loan Documents or any rights or remedies arising in favor of the Lenders, or
any of them, under or with respect to any such documents or (d) to be a waiver
of, or consent to or a modification or amendment of, any other term or condition
of any other agreement by and among the Borrower, on the one hand, and any other
Lender, on the other hand.  References in the Loan Agreement to "this Agreement"
(and indirect references such as "hereunder", "hereby", "herein", and "hereof")
and in any Loan Document to the Loan Agreement shall be deemed to be references
to the Loan Agreement as modified hereby.
SECTION 5.                          Representations and Warranties.  By its
execution hereof, each Loan Party hereby represents and warrants as follows:
(a)            such Loan Party has the right, power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Amendment No. 3 and each
4

--------------------------------------------------------------------------------




other document executed in connection herewith to which it is a party in
accordance with their respective terms;
(b)            this Amendment No. 3 and each other document executed in
connection herewith has been duly executed and delivered by its duly authorized
officers, and each such document constitutes the legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors' rights in general and the
availability of equitable remedies;
(c)            each representation and warranty contained in the Loan Agreement
and the other Loan Documents is true, correct and complete in all material
respects as of the date hereof as if fully set forth herein, except for any
representation and warranty made as of an earlier date, which representation and
warranty shall remain true, correct and complete in all material respects as of
such earlier date; provided that any representation or warranty that is
qualified by materiality or by reference to Material Adverse Effect shall be
true, correct and complete in all respects as of the applicable date; and
(d)            no Default has occurred and is continuing as of the date hereof
or would result after giving effect to the transactions contemplated by this
Amendment No. 3.
SECTION 6.                          Reaffirmation, Ratification and
Acknowledgment.  Each Loan Party (a) agrees that the transactions contemplated
by this Amendment No. 3 shall not limit or diminish the obligations of such
Person under, or release such Person from any obligations under, the Guaranty,
the Subordination Agreement and each other Loan Document to which it is a party,
(b) confirms and reaffirms its obligations under the Guaranty, the Subordination
Agreement and each other Loan Document to which it is a party and (c) agrees
that the Guaranty, the Subordination Agreement and each other Loan Document to
which it is a party remain in full force and effect and are hereby ratified and
confirmed.
SECTION 7.                          Miscellaneous.
(a)            Counterparts.  This Amendment No. 3 may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.
(b)            Governing Law.  This Amendment No. 3, unless otherwise expressly
set forth herein, shall be governed by, construed and enforced in accordance
with the laws of the State of New York, without reference to the conflicts or
choice of law principles thereof.
(c)            Electronic Transmission.  A facsimile, telecopy or other
reproduction of this Amendment No. 3 may be executed by one or more parties
hereto, and an executed copy of this Amendment No. 3 may be delivered by one or
more parties hereto by facsimile or similar instantaneous electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen, and such execution and delivery shall be considered valid,
binding and effective for all purposes.  At the request of any party hereto, all
parties hereto agree to execute an original of this Amendment No. 3 as well as
any facsimile, telecopy or other reproduction hereof.
(d)            Entire Agreement. This Amendment No. 3 is the entire agreement,
and supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter.
5

--------------------------------------------------------------------------------




(e)            Successors and Assigns.  This Amendment No. 3 shall be binding on
and inure to the benefit of the parties and their heirs, beneficiaries,
successors and assigns.
[Signature Pages Follow]
6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed by their respective authorized officers as of the day and year
first above written.


BORROWER:


DYNAMICS RESEARCH CORPORATION,
as Borrower
By:
/s/ David Keleher
 
Name:
David Keleher
 
Title:
SVP & CFO
 

Amendment No. 3
to
Dynamics Research Corporation Senior Subordinated Loan Agreement

--------------------------------------------------------------------------------



GUARANTORS:




DRC INTERNATIONAL CORPORATION
By:
/s/ David Keleher
 
Name:
David Keleher
 
Title:
VP Finance & CFO
 



H.J. FORD ASSOCIATES, INC.
By:
/s/ David Keleher
 
Name:
David Keleher
 
Title:
Treasurer & CFO
 

 
KADIX SYSTEMS, LLC
By:
/s/ David Keleher
 
Name:
David Keleher
 
Title:
Treasurer & CFO
 

 
HIGH PERFORMANCE TECHNOLOGIES, INC.
By:
/s/ David Keleher
 
Name:
David Keleher
 
Title:
Treasurer & CFO
 









Amendment No. 3
to
Dynamics Research Corporation Senior Subordinated Loan Agreement




--------------------------------------------------------------------------------



ARES MEZZANINE PARTNERS, L.P.


By: ARES MEZZANINE PARTNERS GP, L.P.,
its general partner


By: ARES MEZZANINE MANAGEMENT LLC,
its general partner
 
 
By:
/s/ Mitchell Goldstein
 
Name:
Mitchell Goldstein
 
Title:
Authorized Signatory
 



[Signature Page to Amendment No. 3 to Dynamics Research Corporation Senior
Subordinated Loan Agreement]

--------------------------------------------------------------------------------



PARTNERS GROUP PRIVATE EQUITY (MASTER FUND), LLC


By: Partners Group (USA) Inc., as investment manager


By: Partners Group (Guernsey) Limited under power of attorney
 
By:
/s/ Daniel Stopher
 
Name:
Daniel Stopher
 
Title:
Director
 

By:
/s/ Brett McFarlane
 
Name:
Brett McFarlane
 
Title:
Authorised Signatory
 





[Signature Page to Amendment No. 3 to Dynamics Research Corporation Senior
Subordinated Loan Agreement]


